EXHIBIT 10.70




ex10002018image1.jpg [ex10002018image1.jpg]
Avon Cosmetics Limited
Nunn Mills Road
Northampton
NN1 5PA
 
01604 232425
01604 232444
 

Private and Confidential
10 December 2018
Gustavo Arnal
25 Abbey Gardens
London NW8 9AS


Dear Gustavo,
It is with great pleasure that I am able to offer you, on behalf of Avon
Cosmetics Limited (the “Company”), a wholly-owned subsidiary of Avon Products,
Inc. (“Avon”), the permanent position of Executive Vice President, Chief
Financial Officer of Avon. The Company is part of the Avon group of companies
(“the Avon Group”). You will report to me in my role as Chief Executive Officer.
Your expected employment commencement date will be on or about 1 March 2019,
subject to successful receipt of a United Kingdom visa and any applicable notice
period requirements with your current employer. You agree to timely complete and
file any documents necessary or advisable to expediate receipt of your visa and
to not otherwise delay receipt of your employment authorization or commencement
date. It is agreed that in no event will your employment commence later than 1
July 2019.
The terms and conditions of your employment are set forth herein and in your
contract of employment, attached hereto and incorporated in all respects.


Your annual base salary will be £500,000, payable in accordance with the
Company’s remuneration payment practices. Although this salary is quoted on an
annual basis, it does not imply a specific period of employment.


You will be eligible to participate in the annual incentive program available to
similarly situated Executive Vice President-level Associates. Your annual target
award in 2019 will be 80% of your earned eligible base salary, provided that
your employment commences on or before 1 July, 2019. Annual awards are
contingent on relevant individual and business performance goals being achieved
and the terms and conditions of the applicable annual incentive program. Annual
incentive program payments, if any, are generally made early in the year
following the performance period. For the 2019 year, the value of your annual
incentive award shall be reduced pro-rata based on your employment commencement
date (subject to applicable performance measures being achieved). Please note
that if your employment commences after 1 July, 2019 for any reason, you will
not be eligible for a 2019 annual incentive program award.


You will be eligible to participate in the long-term incentive program (“LTIP”)
available to similarly situated Executive Vice President-level Associates. Your
first such LTIP award is expected to be granted to you in March 2019 at the same
time LTIP awards are made to eligible employees generally (or, if later, the
date that you commence employment), with an expected recommended




--------------------------------------------------------------------------------

EXECUTION COPY


target value of 230% of your eligible annual base salary, subject to approval of
the Compensation and Management Development Committee of Avon’s Board of
Directors, and pursuant to the terms and conditions of the 2019 LTIP program
available for similarly situated associates. LTI awards for this level are
currently delivered 1/3 premium-priced stock options, 1/3 performance-based
restricted stock units (PSUs) and 1/3 time-based restricted stock units (RSUs)
as follows:
•
33.33% of the 2019 target LTI value will be in the form of Premium priced share
options (“Options”) to acquire shares of Avon common stock (“Shares”). The per
Share exercise price of the Options will equal 125% of the fair market value
(“FMV”) of a Share at the time of grant. Consistent with Avon’s practice, the
actual number of shares subject to the Options will be determined by assuming a
minimum share price of US $5. The Options will vest in one-third annual
instalments, subject to Candidate’s continued employment through the applicable
vesting date.

•
33.33% of the 2019 target LTI value will be in the form of performance-based
restricted stock units (“PSUs”), which will vest subject to continued employment
and achievement of performance goals.

•
33.33% of the 2019 target LTI value will be in the form of restricted stock
units (“RSUs”), which will vest subject to continued employment.

The number of PSUs and RSUs will be determined by dividing the target value of
the grant by the FMV of a Share at the time of grant; provided, that consistent
with Avon’s practice, if FMV of a Share at the time of grant is less than US $5,
then the number of PSUs and RSU will be determined using a US $5 stock divisor.


Avon reviews the annual and long-term incentive programs from time to time and
reserves the right to change the applicable award mix and the design of the
programs at its discretion, and all awards are subject to the terms and
conditions of Avon’s applicable plan documents, as may be amended from time to
time. For the avoidance of doubt, you are not eligible for any incentive awards
for any time periods prior to the commencement date of your employment.


The Company believes strongly in a culture of ethics and compliance, and you
will be covered by and must comply with Avon’s Code of Conduct and other
policies. In particular, the Company expects all associates to respect the
privacy of other individuals and protection of their personal data. This offer
is subject to your agreeing and signing up to our data privacy terms, which will
be provided separately.
As a senior executive of Avon, you will also need to adhere to stock ownership
guidelines, which encourage executive stock ownership and align executive
interests with those of shareholders. You will have an ownership target equal in
value to three (3) times annual base salary and will be expected to hold 50% of
net shares acquired upon vesting of equity awards until this target has been
satisfied. Additionally, you will be covered by certain of Avon’s policies
applicable to senior executives, such as Avon’s Compensation Recoupment Policy
and Change in Control Policy.
You represent and agree that your acceptance and execution of this offer does
not conflict with or violate any of the terms, conditions or provisions of any
existing contractual relations to which you are bound and does not conflict with
any duties owed or owing to any current or former employer. You further
represent and agree that you have no conflicts of interests or have disclosed to
the Company any potential conflicts of interests.
Your employment is contingent upon your passing a satisfactory background
investigation, reference checks and compliance with immigration law. As of the
date of this letter, our background investigation and reference checks have been
successfully completed. As you may be aware, government regulations require that
the Company verify the employment authorisation status of all new employees.




2

--------------------------------------------------------------------------------

EXECUTION COPY


In the unlikely event that the Company should rescind this offer of employment
after the contract of employment is executed by both parties and prior to the
commencement date of your employment, other than a reasonable rescission by the
Company due to a fundamental misrepresentation by you or your failure to satisfy
the employment conditions described above, you shall be entitled to receive from
the Company the following: (i) a cash payment equal to £1,000,000 (i.e.,
twenty-four (24) months’ base salary), and (ii) a cash payment equal to the
Sign-On Cash Awards described in the contract of employment, provided that you
enter into, and comply with, an appropriate settlement agreement with the
Company which shall include, for example, a general release of claims,
non-solicitation, nondisclosure, non-disparagement and other covenants. In this
event, no other amounts or benefits shall be due or owing to you.
Notwithstanding the foregoing, any such amount the Company may owe to you
pursuant to this provision will be offset (or repaid to the Company by you) by
an amount equal to any monies paid to you by your current employer (including,
but not limited to, during any continued employment or garden leave), or by any
other future employer within twelve (12) months following the offer being
rescinded. Any payments made to you in this event shall be subject to any
applicable withholding taxes and all other required deductions.


Once you sign your contract of employment we will send you some additional forms
to complete:


•    Pension entitlement and enrolment, Bank details, Avon’s data privacy
agreement


When you join Avon, you will be required to access our HR system and update both
your contact information and personal information. You will also be required to
bring a copy of your right to work documents on your first day at the Company.


Please contact Bola Ogun if you have any queries.
In the meantime, we look forward to your joining us.
 
Yours sincerely,




/s/ Jan Zijderveld
Jan Zijderveld
Chief Executive Officer
 
 

cc: Susan Ormiston, Senior Vice President, Human Resources and Chief Human
Resources Officer
Bola Ogun, Vice President, Global Compensation & Benefits


Accepted and Agreed to:
 
 
 
 
 
 
 
 
 
 
 
/s/ Gustavo Arnal
Gustavo Arnal


 
11 December, 2018
Date
 
 
 





3

--------------------------------------------------------------------------------

EXECUTION COPY


ex10002018image1.jpg [ex10002018image1.jpg]

Contract of Employment
This statement contains the main terms and conditions of your employment with
Avon Cosmetics Limited (the “Company”), for the position of Chief Financial
Officer of Avon Products, Inc. (“Avon”). The Company is part of the Avon group
of companies (the “Avon Group”).
Please ensure you read and understand this document. If you have any queries
relating to your employment, please contact Bola Ogun, Vice President, Global
Compensation & Benefits.
Surname:
Arnal
Forename:
Gustavo
Address of Employee:
25 Abbey Gardens, London


Post Code:
NW8 9AS
Job Title:
Executive Vice President, Chief Financial Officer of Avon
Reporting to:
Chief Executive Officer
Grade:
E02 (Executive Vice President)
Effective Date:
On or about 1 March 2019 and in no event later than 1 July 2019. This is the
date your employment with the Company starts.
Continuity of Employment:
No previous service counts towards your continuity of employment.
Salary:
No less than £500,000 per annum, payable in accordance with the Company’s
remuneration practices (see “Remuneration” below).
Annual Incentive Programme:
As stated in your offer letter, beginning with the 2019 performance year and for
each subsequent performance year during the term of this contract of employment,
you will be eligible to participate in the annual incentive programme available
to similarly situated senior executives, with a target level of 80% of annual
base salary. The actual amount of annual incentive payable to you is contingent
on achievement of relevant individual and/or business performance goals, as
determined by the Compensation and Management Development Committee of the Board
(the “Compensation Committee”), your continued employment through the payment
date, and such other terms and conditions of the applicable annual incentive
programme.
With respect to the 2019 performance year, provided that you commence employment
on or before 1 July 2019, you





4

--------------------------------------------------------------------------------

EXECUTION COPY


 
will be guaranteed a minimum annual incentive equal to 50% of your pro-rated
target award, subject to your continued employment through the payment date. For
the avoidance of doubt, if your employment commences after 1 July, you will not
be eligible for an annual incentive award with respect to the 2019 performance
year.
Annual incentive programme payments, if any, are generally made early in the
year following the performance period. The payment of annual incentive and the
rules of the programme are at the discretion of the Compensation and Management
Development Committee of Avon’s Board of Directors and are subject to change,
provided that your target level shall be subject to the provisions of this
contract of employment. Details of the annual incentive programme will be
supplied annually.
Long-Term Incentive Plan:
As stated in your offer letter, you will be eligible to participate in Avon’s
long-term incentive plan available for similarly situated senior executives
(“LTIP”).
The first of such awards are expected to be granted to you in March 2019 at the
same time LTIP awards are made to eligible employees generally (or, if later,
the date that you commence employment). Such awards will have an aggregate
target value equal to £1,150,000 (i.e., 230% of your annual base salary). For
the avoidance of doubt, if your employment commences after 1 July 2019, you will
not be eligible for a 2019 LTIP award.
The terms and conditions of your 2019 LTIP awards shall be subject to the terms
and conditions of the definitive award agreements and Avon’s 2016 Omnibus
Incentive Plan, in the forms provided to you by Avon. Such award agreements
shall include non-competition, non-solicitation, nondisclosure and recoupment
provisions. Upon the grant of such awards, such definitive award agreements and
Avon’s 2016 Omnibus Incentive Plan shall supersede the terms above describing
such awards.
You will be eligible for LTIP awards for each subsequent year during the term of
this contract of employment, as determined by the Compensation Committee. Your
aggregate target value for LTIP awards for each such subsequent year will be
equal to at least 230% of your then annual base salary, with the number of
shares subject to such LTIP awards to be determined by the methodology
established by the Compensation Committee (which may include converting the
target grant value into a share number based on a conversion ratio and/or
assuming a fixed minimum share price).
Avon reserves the right to award any or all of your 2019 LTI awards as
inducement awards within the meaning of Section 303A.08 of the NYSE Listed
Company Manual. In that event, such awards will not be granted under the LTIP,
but the applicable award agreements will be construed as if the award
 
had been granted under the LTIP in accordance and consistent with, and subject
to, the provisions of the LTIP.
Further details of the LTIP are available on request. Please note the terms of
the LTIP are subject to change.





5

--------------------------------------------------------------------------------

EXECUTION COPY


Sign-On Cash Awards:
You will be eligible to receive a Sign-On Cash Awards as follows:
(i) £343,000, payable on the first administratively feasible regular payroll
date immediately following employment commencement; and
(ii) £702,000, payable on the first administratively feasible regular payroll
date immediately following the twelve (12) month anniversary of the employment
commencement date (the “second payment date”), provided that you remain in
service with the Company through that second payment date. Notwithstanding the
foregoing, it is agreed that, if you commence employment on or before 1 July
2019, you will be eligible to receive this payment in the March 2020 payroll
provided that you remain in service through the payment date; and
(iii) £770,000, payable on the first administratively feasible regular payroll
date immediately following the twenty-four (24) month anniversary of the
employment commencement date (the “third payment date”), provided that you
remain in service with the Company through that third payment date.
Notwithstanding the foregoing, it is agreed that, if you commence employment on
or before 1 July 2019, you will be eligible to receive this payment in the March
2021 payroll provided that you remain in service through the payment date.
If your employment is terminated due to a Qualifying Termination (as defined
below), your death or disability prior to the second or third payment dates, any
unpaid portion of the Sign-On Cash Awards will become immediately payable to
you.
If you resign your employment or are terminated for Cause (as defined below)
within twelve (12) months following the third payment date, you will be required
to repay the full value of any and all portion of the Sign-On Cash Awards that
you received.
 
 
Working Hours:
You will work the Company’s normal office hours and such other hours without
additional remuneration in order to meet the requirements of the business and
for the proper performance of your duties. In view of your seniority and
managerial duties
 
and responsibilities, you are regarded as a “managing executive” for the
purposes of the Working Time Regulations 1998 and accordingly the maximum weekly
working hours provided for under the Working Time Regulations 1998 do not apply
to you.
Location:
You will be based at Avon’s corporate headquarters in Chiswick Park, United
Kingdom (“UK”). You must be able to legally reside and work in the UK. You may
be required to work at other Avon sites, and you may be required to travel
domestically and internationally for business purposes from time to time (see
“Flexibility” below).





6

--------------------------------------------------------------------------------

EXECUTION COPY


Temporary Relocation
Benefits:
Company will provide you with the following relocation support:
• Differential rental housing allowance solely for the initial twenty-four (24)
months of your employment as follows: (i) first twelve (12) months of
employment: GBP 4,000 per month (net of tax), and (ii) second twelve (12) months
of employment: GBP 2,000 per month (net of tax), to be incurred and paid monthly
provided you are still actively employed with the Company on the date of
payment. You will receive tax gross-up on such benefits, to the extent
applicable.
• Tax return preparation support for the first year of your employment (i.e.,
2019) via the Company’s employment tax services provider (currently E&Y).
Your relocation benefits are only payable provided you remain actively employed
by Avon through the date of payment. “Actively employed” means that you are
still employed by the Company and are not working out your notice or on garden
leave. If you resign from your employment with the Company for any reason that
is not Good Reason (as defined below) or your employment is terminated for Cause
before the later of twenty-four (24) months of your employment commencement date
or twelve (12) months following the date you are provided any such relocation
support, you agree to repay any relocation support provided by the Company in
full. The Company reserves the right to deduct any amount owed from your salary
or other payments made under this letter or your contract of employment.
Remuneration:
Method of Payment
 
You will be paid monthly in arrears by or on the last working day of each month
by direct credit transfer to your bank or building society account.
 
Base Pay Review
 
Your base pay will be reviewed annually based on performance.


 
Deductions
 
You hereby authorise the Company to deduct from your remuneration (which for
this purpose includes salary, pay in lieu of notice, commission, bonus, holiday
pay and sick pay) all sums owed by you to the Company or any Group Company.


Flexibility:
As Chief Financial Officer of Avon, you must devote your full business time,
attention and skills to the affairs of the Avon Group. The Company will expect
you to perform all reasonable tasks assigned to you (commensurate with your
position) during the course of your employment which it believes you are
competent to perform. You will be required to be flexible in your job
responsibilities and to react to the needs of the business. This means that you
may be required to:
 
1. vary your working hours;
 
2. travel for Company business (both within the UK or abroad) as may be required
for the proper performance of your duties hereunder;





7

--------------------------------------------------------------------------------

EXECUTION COPY


 
3. carry out duties that may be outside the scope of your normal
responsibilities but which you are competent to perform.
 
This list is not exhaustive.


 
The Company will give reasonable notice for any changes with regard to
occasional travel that might affect you. During your employment, you will not be
required to work outside the UK for any continuous period of more than one
month.


Private Medical Insurance:
You will be eligible for private medical coverage for yourself and eligible
family members, depending on your personal circumstances. Your private medical
coverage will be subject to the terms of the applicable medical coverage plan
and insurance contract.
 
If you wish to join the scheme, you can do so by using our Flexible Benefits
system, UP2U. You will receive confirmation of the website and access details
shortly after joining the Company.
 
Further changes to your PMI subscription can be made only once a year when the
UP2U “window” is opened to all eligible employees or if a “lifestyle event”
(e.g., marriage, divorce, birth of child) occurs.
 
Please note that PMI is a benefit which is taxable at source.
Sick Leave and Company Sick Pay:
It is a term of this agreement that you must at all times comply with the
Sickness Absence Policy. The Company operates a discretionary Company Sick Pay
Scheme for the benefit of its employees, which includes any Statutory Sick Pay
entitlement. All payments made under the Company Sick Pay Scheme are
 
at the sole discretion of the Company and are conditional upon compliance with
your obligations under the Company Sick Pay Scheme. Please refer to the Company
Sickness Absence Policy which outlines the circumstances in which sick pay may
be withheld.
Service with Avon   Entitlement
0-1 year 4 weeks
1-2 years 8 weeks
2-5 years 16 weeks
5+ years 26 weeks







8

--------------------------------------------------------------------------------

EXECUTION COPY


Pension Scheme:
The Company operates an employee contributory pension scheme, which is open to
all permanent and fixed term employees. Under current Auto Enrolment
legislation, the Company is required to automatically enrol employees who meet
certain criteria into a qualifying scheme. Full details of the current Avon
Cosmetics Pension Scheme, the enrolment criteria and how auto-enrolment is
applied can be found in the pension documents, which will be provided to you
separately. Such pension documents, along with the rules and trust deed for the
pension scheme, shall govern your participation in the Company’s pension scheme.
The Company’s contribution to the pension scheme for you will be 10% of
pensionable pay with a salary cap of £150,600 based on your contribution to the
scheme (as further outlined in the pension documents separately provided to
you), which equates to a maximum Company contribution of GBP £27,100; provided,
that if you elect to opt out of automatic enrolment or re-enrolment into the
Avon Pension Scheme, the Company will instead pay you the amounts that would
otherwise be contributed to the pension scheme in accordance with the opt-out
provisions of the pension scheme and the Company’s remuneration payment
practices. Such payment will not be treated as salary for any purpose under this
Agreement.
For tax purposes, the Pension Input Period in the Avon Pension Scheme ends on
31st March each year.
The Company intends to comply with its employer duties under the Automatic
Enrolment Laws as they apply to you and will automatically enrol or re-enrol you
into a pension scheme as and when required by law. You are required to notify
the Company in writing if you have registered for, or are otherwise eligible
for, any form of tax protection which may be lost or prejudiced as a result of
your automatic enrolment or re-enrolment into a pension scheme. The Company will
have no liability to you in respect of any adverse tax consequences of your
automatic enrolment or re-enrolment if you fail to provide such notification, or
if the notification you provide is less than one week prior to your automatic
enrolment or re-enrolment date.
Company Car:
You are eligible for a company car at the benchmark level for your grade or an
annual cash equivalent of £15,252, subject to
 
normal deductions. You will be provided separately with a copy of the Company
car policy. Further details can be obtained from the Car Fleet department.
Holiday Entitlement:
The Company’s holiday year runs from 1 January to 31 December. You are entitled
to 28 days’ holiday per year plus 8 public holidays.
 
You will accrue holiday from the date your employment with the Company starts.
 
At the conclusion of your employment, you will be paid for any accrued but
untaken holiday.
 
Holiday entitlement on termination will be calculated according to the
percentage of the year worked, i.e., as the number of days worked divided by 365
(366 for a leap year). If you take in excess of your accrued entitlement, the
Company may deduct the cash equivalent of such excess from your final salary.





9

--------------------------------------------------------------------------------

EXECUTION COPY


 
At the Company’s discretion, you may be required to reserve several days of your
holiday entitlement. You will be notified of any such requirement in advance on
an annual basis.
Life Assurance:
The Company will provide you with life assurance, which will provide for a
benefit of up to £1,800,000 upon your death occurring during the term of this
contract of employment. This benefit will be subject to the terms of the
applicable life assurance plan and insurance contract.
Flexible Benefits:
The Company operates a self-service electronic flexible benefits scheme called
UP2U. Shortly after joining the Company, you will be sent details of the
Company’s UP2U scheme, which will allow you to choose which benefits you wish to
take advantage of during your employment. The UP2U ‘window’ is only open on an
annual basis. This benefit will be subject to the terms of the applicable plan.
Enrolment details will be sent to you at such time.
Resignation from Positions:
Upon a termination of your employment with the Company by any party and for any
reason, you agree that, unless otherwise expressly agreed upon in writing
between you and Avon, you shall be deemed (without any further action by any
party) to have resigned from all offices, titles, positions and appointments at
any member of the Avon Group, including as a director, officer, employee,
committee member or trustee. You further agree to execute any documents that
Avon may reasonably require to effect such resignations. As of such termination
date, you shall no longer hold yourself out as an officer of any member of the
Avon Group, or have the authority to bind any member of the Avon Group in any
way.
Severance:
Upon a Qualifying Termination (as defined below), you will be eligible to
receive (A) a cash severance benefit equal to twenty-four (24) months’ base
salary, less any base salary paid to you
 
during the notice period (or payment made to you in lieu of such notice period),
payable in accordance with the Company’s remuneration payment practices, (B) a
prorated bonus under the annual incentive programme in respect of the fiscal
year in which such termination occurs, provided that such termination occurs on
or after August 1 of such fiscal year, such prorated bonus to equal (x) the
amount that you would have been paid thereunder had you remained employed
through the applicable payment date and (y) a fraction, the numerator of which
is equal to the number of days you were actually employed during such fiscal
year, and the denominator of which is equal to the total number of days in such
fiscal year, such prorated bonus to be payable as a cash lump sum at the same
time that bonuses in respect of such fiscal year are paid to other senior
executives of Avon, and (C) any unpaid bonus under the annual incentive
programme for any fiscal year completed prior to the termination date, such
bonus to be payable as a cash lump sum at the same time that bonuses in respect
of such fiscal year are paid to other senior executives of Avon, subject to and
in accordance with the terms of such plans as in effect from time to time;
provided that, as a condition to your receipt of such payments you must (I)
enter into, and comply with, an appropriate settlement agreement with the
Company which shall include, for example, a general release of claims, as well
as noncompetition, non-





10

--------------------------------------------------------------------------------

EXECUTION COPY


 
solicitation, nondisclosure, non-disparagement provisions and other covenants,
(II) comply with the restrictive covenants in this contract of employment
(consisting of “Confidential Information”, “Company Equipment” and “Inventions
and Improvements”) and (III) comply with the noncompetition, non-solicitation
and nondisclosure provisions of the award agreements evidencing your LTIP
awards. For the avoidance of doubt, your participation in any benefit programs
or plans of the Avon Group other than those benefit plans described above shall
cease as of your termination date, and the treatment of any then outstanding
awards you may have under the LTIP will be determined in accordance with the
terms of the applicable plan document and award agreements.
For purposes of this contract of employment:
·    “Qualifying Termination” means (A) an involuntary termination of your
employment by the Company other than (i) for Cause (as defined below), (ii) due
to your unsatisfactory work performance, (iii) as a result of your failure to
return to work after an approved leave of absence (provided that you are able to
perform the essential functions of your job with or without reasonable
accommodation), (iv) due to your death or (v) due to your disability,
provided that the events described in the foregoing subclauses (ii), (iii), and
(v) shall refer to terminations of employment pursuant to the Company’s
Disciplinary, Performance Capability and/or Sickness Absence policies, as
applicable, or (B) a resignation by you for Good Reason as defined below. For
greater clarity, a Qualifying Termination does not include any resignation by
you without Good Reason or any retirement by you.
·    A termination for “Cause” shall mean a termination by the Company because
of (a) your continued failure to perform substantially your duties (other than
due to a disability); (b) your wilful failure to perform substantially your
duties or other wilful conduct that is materially detrimental to the Avon Group;
(c) your personal dishonesty in the performance of your duties; (d) your breach
of fiduciary duty involving personal profit; (e) your commission or conviction
of, or pleading guilty to, a felony or misdemeanour (or equivalent-level crime
as defined in jurisdictions outside of the UK); (f) your wilful or significant
violation of any rule or procedure of any member of the Avon Group to which you
are required to comply, including without limitation, absenteeism, violation of
safety rules or insubordination; or (g) your violation of the Code of Conduct.
All determinations of whether any of the events above have occurred and/or
whether Cause shall have occurred will be determined by the Company in its sole
discretion, and subject to the Company’s Disciplinary Policy as applicable.
·    “disability” means your inability to perform the essential functions of
your job resulting from a documented disability as defined by applicable law,
after considering any reasonable accommodation required by law.
· “Good Reason” means the occurrence of any one of the following events: (i) a
material diminution in your base salary, (ii) a material diminution in your
authority, duties or responsibilities, (iii) a material change in the geographic
location at which you must perform the services, (iv) any other circumstances
that you and the Company mutually agree constitute Good Reason, or (v)
constructive wrongful/unfair dismissal by the





11

--------------------------------------------------------------------------------

EXECUTION COPY


 
Company as determined by an English court of competent jurisdiction;
provided that the events described in the foregoing clauses (i), (ii) and (iii)
shall constitute “Good Reason” only if (1) you provide written notice to the
Company of the existence of the condition constituting the Good Reason within 90
days of the initial existence of the condition constituting the Good Reason and
(2) The Company or one of its affiliates, as applicable, is given 30 days to
cure such condition.
Change-in-Control Severance:
You will be a covered executive in Avon’s Change in Control Policy (as may be
amended or supplemented from time to time), a copy of which will be provided to
you. Generally, under Avon’s Change in Control Policy, upon qualifying severance
events occurring within two years following a change in control, you will be
entitled to receive two times the sum of your base salary and target annual
incentive, and continued participation in benefit plans for two years (subject
to the applicable plan terms). These benefits are in lieu of, and not in
addition to, the benefits described under “Severance” above. The foregoing
summary of Avon’s Change in Control Policy is qualified by reference to the
definitive plan document.
Notice Period:
You must give the Company six (6) months’ written notice to resign from your
employment. The Company, in its sole and absolute discretion, reserves the right
to pay you base salary in lieu of notice. If the Company elects not to pay you
in lieu of your notice, then you will be required to work during your notice
period (subject to the provisions described below under “Garden Leave”). If you
fail to give notice to the Company, or give incorrect notice, the Company shall
be entitled to withhold a sum from any monies due to you equivalent to the value
of the salary you would have been entitled to during the unworked notice period.
The Company reserves the right to terminate your employment without notice or
salary in lieu of notice upon a termination of your employment for Cause.
If the Company terminates your employment for any reason other than for Cause,
then the Company will be required to give you six (6) months’ written notice.
Any base salary paid to you during or in lieu of such notice period will reduce,
by an equal monetary amount, any severance cash payment that is otherwise due to
you as described under “Severance” above or the Change in Control Policy.
Further, the Company, in its sole and absolute discretion, reserves the right to
pay base salary in lieu of notice. If the Company elects not to pay you in lieu
of your notice, then you will be required to work during your notice period
(subject to the provisions described below under “Garden Leave”).
Garden Leave:
The Company reserves the right to require you not to attend your place of work
for all or part of any notice period described above under “Notice Period”, in
its absolute discretion. This period is referred to as “Garden Leave”.
During Garden Leave:
 
(a) the Company shall be under no obligation to provide any work to you and may
revoke any powers you hold on behalf of the Company (or any Avon Group company),
including the right to bind any member of the Avon Group in any way;





12

--------------------------------------------------------------------------------

EXECUTION COPY


 
(b) the Company may require you to carry out alternative duties or to perform
only such specific duties as are expressly assigned to you, at such location
(including your home) as the Company may decide commensurate with your
experience and level;
 
(c) you will continue to receive your base salary and normal contractual
benefits in the usual way, subject to the terms of any benefit arrangement;
 
(d) you shall remain an employee of the Company and bound by the terms of this
contract of employment and offer letter (including any implied duties of good
faith and fidelity);
 
(e) the Company may exclude you from any premises of the Company (or any other
member of the Avon Group);
(f) the Company may direct you not to communicate with or contact suppliers,
customers, distributors, employees, shareholders, trade associations or the
press; and
(g) the Company may cease to give you access to its computer systems.


 
Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave.
For the avoidance of doubt, if the Company elects to place you on Garden Leave
during your notice period, any outstanding LTIP awards you then hold shall cease
to vest as to any service-vesting conditions as of the date immediately prior to
such Garden Leave.


Company Equipment:
If your employment is terminated for whatever reason, unless otherwise agreed in
writing, you must (i) immediately return all equipment of the Avon Group in good
working order as received by you, (ii) immediately return all other property of
any member of the Avon Group (including confidential and proprietary
information, and all embodiments thereof, passwords, memorandums or other
documents) then in your custody, control or possession and (iii) delete all
information pertaining to any member of the Avon Group or its business on any of
your personal devices. Deductions may be made from any final payments for any
associated loss or damage to equipment belonging to the Avon Group.
 
 
Code of Conduct:
Avon’s Code of Conduct describes standards of conducted expected of everyone at
Avon. Some examples are outlined below, however this is not exhaustive and you
are expected to refer to the Code of Conduct on the Avon Global Website to
ensure you are familiar with it. Please appreciate that any violation of Avon’s
Code of Conduct is grounds for disciplinary action, including termination of
your employment for Cause.





13

--------------------------------------------------------------------------------

EXECUTION COPY


Code of Conduct – Gifts:
The Code states that we only give or accept gifts of “nominal value” and that
are consistent with ordinary and customary business practices.
Any gifts of greater than nominal value or that otherwise exceed the common
courtesies associated with ethical business practices could give the appearance
of impropriety and must not be given or accepted. Examples of gifts that are not
permitted include vendor-sponsored trips, vacations, luxury accessories,
electronics or sporting equipment. Cash and/or loans of any amount are strictly
prohibited at all times.
These same standards apply to associates of all levels within the Company. If
there is any question as to whether or not the value of an offered gift is more
than nominal, consult with your Manager or the Ethics & Compliance team.
Code of Conduct – Conflict of Interest:
All associates have an obligation to act in the best interests of the Company
and the Avon Group. We must avoid any activity, relationship or other
circumstance in which our own personal interests conflict, or even appear to
conflict, with the Company’s and/or the Avon Group’s interests.
Code of Conduct – Other Interests:
You should not engage directly or indirectly in any outside business or
employment if this may have an adverse effect upon the performance of your role
or compromises your loyalty to the Company and the Avon Group.
Inventions and Improvements:
Any invention, design or improvement upon any existing invention, product or
work during the course of your employment will belong to the Company. This
includes any computer programme or design whether or not it is capable of patent
registered design, design right, database, copyright or any other similar
protection, and whether you made or discovered it alone or in conjunction with
anybody else. You must immediately tell your Line Manager of any such invention
or improvement.
 
You must comply with any requests that the Company makes in order to ensure that
the invention or improvement becomes or remains the property of the Company or
its nominee.
Restrictive Covenants:


As noted above, you will be subject to the noncompetition, non-solicitation,
nondisclosure and non-disparagement provisions of any separation agreement which
may be entered into by you and the Company, as well as the noncompetition,
non-solicitation and nondisclosure provisions of the award agreements evidencing
your LTIP awards. Upon any termination of your employment, the Company, in its
discretion, may limit the scope of such restrictive covenants as it may
determine reasonable.
Recoupment:
As stated in your offer letter, you will be subject to Avon’s Compensation
Recoupment Policy, a copy of which will be provided to you and is incorporated
as if fully set forth herein. You will also be subject to the recoupment
provisions of Avon’s forms of LTIP award agreements and other compensation
programs and policies.
Confidential Information:
You must not (at any time) either during or at any time after the termination of
your employment:





14

--------------------------------------------------------------------------------

EXECUTION COPY


 
-divulge, disclose or communicate any confidential information to any person or
persons, firm or company, other than duly authorised employees of any member of
the Avon Group; or
 
use any confidential information for your own purposes or for any purposes other
than to serve the interests of the Avon Group in the course of your services
hereunder.
 
You must at all times exercise utmost care, attention and discretion in handling
any confidential information relating to any member of the Avon Group or
personal information relating to an individual of which you are aware.
 
For the purposes of this clause, confidential information includes any of the
below which are not in the public domain:
 
-information in whatever form relating to the Avon Group
 
-business plans
 
-finances
 
-transactions
 
-terms of business
 
-marketing strategies
 
-sales
 
-customers and prospective customers
 
-suppliers
 
-design and manufacturing process
 
-technical specifications
 
-private affairs of any member of the Avon Group
 
-personal information relating to an individual





15

--------------------------------------------------------------------------------

EXECUTION COPY


 
other information of a confidential nature

Notwithstanding anything herein to the contrary, this contract of employment is
not intended to, and shall be interpreted in a manner that does not, limit or
restrict you from exercising any legally protected whistle-blower rights
(including pursuant to Rule 21F under the U.S. Securities Exchange Act of 1934,
as amended). Furthermore, you are advised that you shall not be held criminally
or civilly liable under any U.S. federal or state trade secret law for the
disclosure of any confidential information (as described above) that constitutes
a trade secret to which the Defend Trade Secrets Act (18 U.S.C. Section 1833(b))
applies that is made (i) in confidence to a U.S. federal, state or local
government official, either directly or indirectly, or to an attorney, in each
case, solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.
Data Protection and Privacy:
All information within the Avon Group is processed in accordance with the
requirements of the Data Protection Act. The Company expects all staff to
respect the privacy of other individuals and protection of their personal data.
By signing this contract, you agree to accept and comply with the Privacy
Statement and any other rules or procedures related to data privacy.
Right to Search:
To help the Company provide a safe environment and to deter criminal, obscene,
pornographic or defamatory acts while on Company premises or while using company
equipment, the Company has the right to carry out:


 
-Searches of your person, personal belongings and vehicle without notice in
accordance with Company guidelines;
 
-Drug, drink and substance checks without notice, in line with the Misuse of
Drugs and Alcohol policy;
 
-Video surveillance; or
 
-Monitoring of electronic communications on private or public lines, such as
email.
 
Failure to comply will lead to disciplinary action and may lead to dismissal.


Key Company Policies:
The following policies are available on the HR website:
Grievance Policy
Performance Capability Policy
Disciplinary Policy
  Sickness Absence Policy
  Code of Conduct
 
 
Tax Withholding:
All payments made, or benefits provided to you under this contract of employment
shall be subject to any applicable withholding taxes and all other required
deductions.







16

--------------------------------------------------------------------------------

EXECUTION COPY


Medical Examinations:
The Company may require a medical report to enable it to make decisions
regarding your employment, e.g., in cases of ill-health. The Company may require
you to undergo a medical examination by its medical advisor. In addition, you
will be expected to provide the Company’s health professional with information
about your medical condition as it may reasonably require. This is in order to
ensure your state of health enables the Company to act within both yours and the
Company’s best interests.
 
You may be asked in specific circumstances to consent to the Company contacting
your doctor or a doctor nominated by the Company, and to his or her discussing
your medical condition and history with us.


Liability Insurance
During your employment with the Company while in the role contemplated
hereunder, and after you have ceased to be in such role as to any claim that may
be lawfully brought against you with respect to your employment in such role,
you shall be entitled to be covered by a policy of director's and officer's
liability insurance on terms no less favourable than those in place from time to
time for executive vice president-level associates.
Attorneys’ Fees:
You will be entitled to reimbursement for all reasonable attorneys’ fees
incurred in connection with the negotiation and finalisation of this contract of
employment and related documents, such reimbursement not to exceed £5,000 in the
aggregate.
Collective Agreement:
There is no collective agreement which directly affects your employment or this
agreement.
Amendment and Waiver:
No provision of this contract of employment may be modified, waived, discharged
or amended unless such modification, waiver, discharge or amendment is agreed to
in writing and signed by the party against whom such modification, waiver,
discharge or amendment is asserted. No waiver by either party hereto of, or
compliance with, any condition or provision of this contract of employment to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
Entire Agreement:
This contract of employment and the offer letter constitute the entire agreement
between the parties and supersede and extinguish all previous agreements,
promises, assurances, warranties, representations and understandings between
them, whether written or oral, relating to its subject matter. Each party
acknowledges that, in entering into this contract of employment and offer
letter, it does not rely on and shall have no remedies in respect of any
statement, representation, assurance or warranty (whether made innocently or
negligently) that is not set out in this contract of employment and offer
letter.
Governing Law:
This contract of employment and the offer letter, and any dispute or claim
arising out of or in connection with either of them or the subject matter or
formation of either of them, shall be governed by and construed in accordance
with the law of England and Wales.





17

--------------------------------------------------------------------------------

EXECUTION COPY


Jurisdiction:
Each party irrevocably agrees that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this contract of employment or the offer letter, or the subject
matter or formation of either of them.
 
 





18

--------------------------------------------------------------------------------

EXECUTION COPY




 
 





I confirm that I have read this agreement and agree with the terms and
conditions set out in the covering letter and this contract of employment and
agree to be bound by the rules and policies of the Avon Group (as amended from
time to time):


Name: Gustavo Arnal
Signed: /s/ Gustavo Arnal __________
Dated: 11 December 2018__________





Signed on Behalf of the Company:
Name: Jan Zijderveld, Chief Executive Officer
 
 
 
 
 
 
Signed:
/s/ Jan Zijderveld
 
 
 
 
 
 
 
 
Dated:
10 December 2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







19